Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 1 of 7


                                                                2/23/2021
Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 2 of 7
Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 3 of 7
Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 4 of 7
Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 5 of 7
Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 6 of 7
 Case 1:20-cv-02325-JLC Document 41 Filed 02/23/21 Page 7 of 7




February 23, 2021
